TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00154-CR



                                 Vernon D. Matthews, Appellant

                                                   v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-05-300796, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Vernon Matthews seeks to appeal from a judgment of conviction for robbery. The

trial court has certified that this is a plea bargain case and Matthews has no right of appeal. See Tex.

R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                                __________________________________________

                                                G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: March 24, 2006

Do Not Publish